Citation Nr: 0406632	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  97-24 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in St. Petersburg, 
Florida.

This case was previously before the Board in June 1999 at 
which time it was remanded for additional development.

In February 1996, the veteran indicated that he wanted to 
reopen his claim of entitlement to service connection for a 
nervous disorder.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran does not have any verified stressors.

4.  The veteran's PTSD is not related to service.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations6 to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38  U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

In the present case, a substantially complete application 
regarding the issues on appeal was received in May 1994.  In 
a September1996 rating decision, the issue of entitlement to 
service connection for PTSD was denied.  The veteran was not 
provided with notice consistent with 38 U.S.C.A. § 5103(a) 
until July 2003, although limited notice provided in August 
1999 and March 2003 conformed to 38 C.F.R. § 3.159(b).  
Namely, the veteran was informed of specific information 
needed to substantiate his claim and he was advised to submit 
any evidence in his possession that would help support his 
claim.

While it is clear that the timing of VCAA notice did not and 
could not be complied with in the manner contemplated by the 
Court in Pelegrini, that a notice error such as this does not 
necessarily result in prejudice to the veteran.  Initially, 
the Board notes that after the VCAA was enacted, notice was 
provided prior to any further adjudicative action was taken 
by the RO.

Secondly, in Pelegrini, the Court found that the failure to 
provide the notice until after a claimant received an initial 
unfavorable AOJ determination would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  The Court, however, also acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  In view of 
these findings, the Court left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  To do so would be far more 
prejudicial to claimants, since to make an across-the-board 
presumption of prejudicial error would result in numerous 
remands and vacated adjudications, and nullify all of a 
claimant's previously completed steps to perfect an appeal.  
Clearly, this was not intended in the construction of section 
5103(a).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirements was harmless error.  
While the notice provided to the appellant in July 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was reviewed and a supplemental 
statement of the case (SSOC) was provided to the veteran.  
The claimant was given every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.

With regard to the adequacy of the content of the notice, the 
Board observes the following:  the veteran was informed that 
VA is responsible for obtaining service records, VA records, 
and records from federal government agencies identified by 
the veteran.  The veteran was also informed that he must 
inform the RO of treatment received from VA facilities and 
that he could complete authorizations for each non-VA 
healthcare provider to permit VA to obtain private medical 
records on his behalf.  In addition, the veteran was notified 
of what evidence was needed to support his claim.

All things considered, and not withstanding Pelegrini, the 
Board finds that in light of the totality of the record, to 
decide the appeal would not be prejudicial error to the 
claimant.  

With regard to VA's duty to assist the veteran in obtaining 
evidence in support of his claim, the record contains 
statements from private physicians, VA treatment records and 
examination reports, and a transcript of hearing with a local 
hearing officer.  The veteran was asked on more than one 
occasion to submit detailed information regarding his claimed 
stressors.  The information he provided, along with his DD 
Form 214 and service personnel records were sent to the U. S. 
Armed Services Center for Unit Records Research (USASCRUR) 
for verification of stressors.  Although the veteran was 
awarded Social Security benefits due to disability, the 
medical records relied upon in making that determination were 
not associated with the claims file.  Based on the 
development undertaken, the Board finds that the records from 
the Social Security Administration (SSA) would have no 
bearing on the final outcome of this case; therefore their 
omission poses no prejudice to the veteran.  Remanding the 
case to the RO for the purpose of obtaining SSA records would 
serve to only further delay resolution of the claim with no 
benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Furthermore, the Secretary is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Factual Background

Service medical records indicate the veteran reported a 
three-month history of a nervous condition in November 1972.  
He was noted to be on Librium, which was working well.

The veteran's DD Form 214 lists his military occupational 
specialty (MOS) as unit supply specialist.  His decorations, 
medals, and awards consist of National Defense Service Medal, 
Vietnam Campaign Medal, and Vietnam Service Medal.

Service personnel records indicate the veteran served in 
Vietnam from March to August 1972.

Medical records from a VA facility indicate the veteran was 
hospitalized in October 1990 with a diagnosis of PTSD.  In 
addition, there are several statements from medical 
professionals at VA Medical Center that indicated the veteran 
applied for treatment and admission to PTSD treatment 
programs.

Simeon L. Feigin, M.D., indicated in a statement dated in 
February 1995 that he had provided the veteran with 
psychotherapy since 1993.  The veteran reported that during 
his childhood he had a physically abusive father and he 
watched his mother die during childbirth.  During military 
service, he became addicted to drugs and was constantly 
involved in fights.  He lost his job due to his inability to 
get along with people, especially authority figures.

A letter dated in November 1995 from U. S. Army & Joint 
Services Environmental Support Group (ESG) was sent to the RO 
in response to its request for the veteran's combat unit 
records and herbicide information.  A list of Operational 
Reports - Lessons Learned (Or-LL) and Combat Operations After 
Action Reports (COAAR) submitted from 1971 - 1972 by the 1st 
Cavalry Division was enclosed.  The document revealed unit 
activities and situations encountered by the reporting unit 
during the veteran's Vietnam service.  The document did not 
report any combat activity from March to June 1972.  No 
information was provided after June 1972.

A statement dated in February 1996 from the veteran's former 
spouse indicated that the veteran had been a happy, outgoing 
person when she first met him.  They were married while he 
was in the military and at the time he was on Lithium.  His 
personality changed after service.  She described him as 
moody and very difficult to be around.

Another statement from Dr. Feigin dated in October 1997, 
essentially provided the same information as his earlier 
statement.

The veteran testified before a local hearing officer in 
November 1997.  He stated that there was incoming fire on the 
first night he arrived in Vietnam, in Da Nang.  He and the 
people who arrived with him were unprepared for the attack.  
They did not have the proper equipment and did not know where 
to go.  Shortly after that he was sent to Bien Hoa where he 
was assigned perimeter guard duty.  He recalled working less 
than one week as a supply clerk.  Once or twice a week, they 
received mortar or rocket attacks.  He didn't see anyone get 
killed, although people he knew were killed.  He stated that 
had to handle the bodies of people who were killed in a plane 
crash.  After leaving Vietnam, he participated in a support 
group at Ft. Dix.  He was on Librium for three months after 
Vietnam.  After separation from service, he first sought VA 
treatment in 1990.  He also testified regarding how his 
behavior and feelings changed after service.

The veteran underwent a VA examination in February 1998.  The 
examiner indicated claims file was reviewed.  The veteran 
reported that his military service included guard duty and 
combat.  The rest of his military and postservice history was 
consistent with previous statements.  The diagnosis was PTSD.

In correspondence dated in August 1999, the veteran was asked 
to submit specific information related to his military 
service and stressors.  

The veteran submitted a statement dated in September 1999 
that listed his stressors.  The first incident noted was at 
the reception center in Da Nang and the others were in Bien 
Hoa when he was in the 1st Calvary Unit.  He described a 
stressful incident that occurred the first morning after he 
arrived in Da Nang.  There was an incoming attack at 3:00 in 
the morning.  The other stressful event was in Bien Hoa, when 
he cleaned out an airplane that had burnt up upon landing.  
He noted his current symptoms and treatment over the years.  

An unsigned letter, apparently from Dr. Feigin, dated in 
December 1999 offered no new information with regard to the 
veteran.

In August 2002, the RO wrote to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) to verify the 
veteran's stressors.  Enclosed were the veteran's DD Form 
214, service personnel records, and stressor statement.

Correspondence from USASCRUR dated in December 2002 indicated 
that insufficient information was provided to conduct 
meaningful research.  The type of specific information needed 
was provided.

In March 2003, the RO notified the veteran of the USASCRUR 
response and offered him another opportunity to provide the 
specific information needed.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  Such after- 
the-fact medical evidence of a nexus between the claimed in-
service stressor and the current disability cannot also be 
the sole evidence of the occurrence of the claimed stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  In addition, 
medical nexus evidence may not be substituted by application 
of the provisions of § 1154(b).  Clyburn v. West, 12 Vet. 
App. 296, 303 (1999); Cohen, 10 Vet. App. at 138.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f), see also Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).  The phrase "engaged in combat with the enemy" 
requires that a veteran has participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Determining whether a 
veteran engaged in combat with the enemy requires evaluation 
of all pertinent evidence in each particular case.  
VAOPGCPREC 12-99. 

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran 's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see Zarycki , 6 Vet. App. at 98.  

The evidence, as described above, shows that the veteran has 
a diagnosis of PTSD.  The Board must, therefore, determine 
whether there is credible supporting evidence that the 
veteran's alleged in-service stressors actually occurred.  To 
make such a determination, the Board must consider whether 
the veteran engaged in combat with the enemy.  Information 
obtained from the veteran's DD Form 214 shows that he did not 
received any medals or awards that are associated with 
combat.  In addition, his MOS was that of unit supply 
specialist.  Service personnel records and DD Form 214 
reflect that he served in Vietnam from March to August 1972; 
however, there is no evidence to support the veteran's 
contention that he was involved in combat during that time.  
Since the evidence does not show that the veteran engaged in 
combat with the enemy, his lay testimony alone may not 
establish the occurrence of the claimed in-service stressor 
and, therefore, it must be corroborated by credible 
supporting evidence.

The OR-LL report from the 1st Calvary Unit did not indicate 
any combat from March to June 1972.  In addition, USASCRUR 
was unable to verify any of the veteran's claimed stressors.  
The veteran was notified that more specific information was 
required to conduct a better search, however, he did not 
provide the requested information needed to aid the RO.

In sum, the veteran's diagnosis of PTSD cannot be linked to 
any event in service in the absence of a combat-related 
stressor or a stressor that was independently verified.  
Since there was no evidence to support a finding that the 
veteran engaged in combat and his stressors could not be 
verified, the weight of the evidence overall is against the 
claim.  In light of the foregoing, the benefit-of-the doubt 
rule is not applicable and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 491 
(1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



